DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The objections made to the drawings have been overcome by the amendment to the specification filled on 04/07/2022.
Response to Arguments
Applicant’s arguments with respect to claims 1 & 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 4 is objected to because of the following informalities:  claim 4 contains a spelling error in the final line "poins" should read points.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Leier (US 20160366870 A1) in view of Hirsch (US 20180014526 A1).
For claim 1; Leier teaches an insecticide dispensing device comprising: 
a housing (10) including an outer surface (10) and an inner surface that defines an internal cavity (12); 
bait ((80) & (83)) being contained within a portion of the internal cavity (fig. 3); and 
a cap (30) removably coupled to the housing (paragraph [0025]), 
the cap including- 
an upper surface (30) including at least one sloped surface (37), and 
at least one aperture ((39) & (40)) that extends from the outer surface to the inner surface and forms a pathway from the internal cavity out of the housing, the at least one aperture being located to allow a gaseous compound to exit the internal cavity and sized to allow a target insect to access the bait (paragraph [0027]-[0028]), 
the at least one aperture including at least one drain hole (40) formed in the upper surface at a low point (fig. 3) in the upper surface towards which the at least one sloped surface is inclined from a point of the upper surface higher than the low point (fig. 3).
Leier does not teach an attractive toxic sugar bait including an insecticide agent and sugar and formulated to undergo fermentation with exposure to water to produce a gaseous compound.
However, Hirsch does teach an insecticide dispensing device with an attractive toxic sugar bait (122) including an insecticide agent and sugar and formulated to undergo fermentation with exposure to water to produce a gaseous compound (claims 1, 13, & 18 and paragraphs [0010]-[0020]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Leier by applying the known technique of introducing an attractive toxic sugar bait as taught by Hirsch in order to improve the similar device in the same way by introducing a longer lasting attractant that also exterminates all flies within the trap. See MPEP 2143 I. (C).
For claim 2; The modification of Leier teaches all limitations as stated above.
Leier further teaches the cap comprising a plurality of apertures that each extend from the outer surface to the inner surface and form a pathway from the internal cavity out of the housing, each aperture being located to allow gaseous compounds to exit the internal cavity and sized to allow entry of a target insect into the internal cavity (paragraphs [0027]-[0028]).
For claim 3; The modification of Leier teaches all limitations as stated above.
Leier further teaches wherein the cap further includes at least one side surface, at least a portion of the at least one side surface extending above the low point (fig. 3 (30)).
For claim 4; The modification of Leier teaches all limitations as stated above.
Leier further teaches wherein the upper surface includes a plurality of low points towards which the at least one sloped surface is inclined from the point of the upper surface higher than the low point, and the at least one drain hole includes a plurality of drain holes respectively formed at the plurality of low points (paragraph [0027]).  
For claim 5; The modification of Leier teaches all limitations as stated above.
Leier further teaches wherein the low point in the upper surface is adjacent to the portion of the at least one side surface that extends above the low point (fig. 3).
For claim 6; The modification of Leier teaches all limitations as stated above.
Leier does not explicitly teach wherein the at least one aperture has a diameter of up to about 1/4 inches.
However, Hirsch does teach at least one aperture having a diameter of up to about 1/4 inches (paragraph [0017]).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Leier according to the known method of utilizing an aperture with a diameter of about 1/16th to about 3/16th in so as to improve the similar device in the same way by allowing the mosquito to fly into and feed from the device (Hirsch; paragraph [0013]). See MPEP 2143 I. (C) & (G).
For claim 7; The modification of Leier teaches all limitations as stated above.
Leier does not explicitly teach wherein the at least one aperture has a diameter from about 1/16 inches to about 3/16 inches.
However, Hirsch does teach with at least one aperture having a diameter from about 1/16  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Leier according to the known method of utilizing an aperture with a diameter of about 1/16th to about 3/16th in so as to improve the similar device in the same way by allowing the mosquito to fly into and feed from the device (Hirsch; paragraph [0013]). See MPEP 2143 I. (C) & (G).
For claim 8; The modification of Leier teaches all limitations as stated above.
Leier further teaches at least one mounting fixture (11) attached to the cap and configured to allow the device to be mounted vertically or substantially vertically (fig. 3 (11) & (90)).  
For claim 9; The modification of Leier teaches all limitations as stated above.
Leier further teaches wherein the cap is disposed above the housing when the device is mounted vertically or substantially vertically (figs. 1-3).  
For claim 10; The modification of Leier teaches all limitations as stated above.
Leier does not teach a toxic sugar bait.
However, Hirsch does teach an attractive toxic sugar bait includes the insecticide agent in an amount from about 1% by weight to about 2% by weight of the attractive toxic sugar bait (paragraph [0010]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Leier by applying the known technique of introducing an attractive toxic sugar bait as taught by Hirsch in order to improve the similar device in the same way by introducing a longer lasting attractant that also exterminates all flies within the trap. See MPEP 2143 I. (C).
For claim 11; The modification of Leier teaches all limitations as stated above.
Leier does not explicitly teach wherein the internal cavity has a volume of at least about 450 milliliters.
However, Hirsch does teach wherein the internal cavity has a volume of at least about 450 milliliters (paragraphs [0009] & [0014] and claim 10).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Leier to have an internal cavity that can hold at least 450 mL according to the similar device as taught by Hirsch in order to improve the modification of Leier in the same way by holding a suitable volume of the attractive toxic sugar bait (Hirsch; paragraph [0014]). See MPEP 2143 I. (C) & (G).
For claim 12; The modification of Leier teaches all limitations as stated above.
Leier does not teach a toxic sugar bait.
However, Hirsch does teach a bait wherein the attractive toxic sugar bait further comprises yeast (paragraphs [0010]-[0011] and claim 11).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Leier by applying the known technique of introducing an attractive toxic sugar bait as taught by Hirsch in order to improve the similar device in the same way by introducing a longer lasting attractant that also exterminates all flies within the trap. See MPEP 2143 I. (C).
For claim 13; The modification of Leier teaches all limitations as stated above.
Leier does not teach a toxic sugar bait.
However, Hirsch does teach a bait wherein the attractive toxic sugar bait further comprises a lipid (paragraphs [0010]-[0011] and claim 12).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Leier by applying the known technique of introducing an attractive toxic sugar bait as taught by Hirsch in order to improve the similar device in the same way by introducing a longer lasting attractant that also exterminates all flies within the trap. See MPEP 2143 I. (C).
For claim 14; The modification of Leier teaches all limitations as stated above.
Leier does not teach a toxic sugar bait.
However, Hirsch does teach a bait wherein the product of said bait is the gaseous compound comprises carbon dioxide (paragraphs [0010] & [0020] and claim 13).
Claims 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch in view of Leier.
For claim 15; Hirsch teaches a method of dispensing insecticide (paragraph [0020] and fig. 4 (300)) comprising steps of: 
providing an insecticide dispensing device (abstract and figs. 1-2),
the insecticide dispensing device including: 
a housing (100) including an outer surface (104) and an inner surface (106) that defines an internal cavity (108) (claim 1 and paragraph [0009]);
an attractive toxic sugar bait (122) including an insecticide agent and sugar and formulated to undergo fermentation with exposure to water to produce a gaseous compound, the attractive toxic sugar bait being contained within a portion of the internal cavity (108) (claims 1, 13, & 18 and paragraphs [0010] & [0020]); and 
at least one aperture (110) that extends from the outer surface to the inner surface and forms a pathway from the internal cavity out of the housing (paragraph [0009] and claim 14), the at least one aperture being located to allow the gaseous compound to exit the internal cavity and sized to allow a target insect to access the attractive toxic sugar bait (paragraphs [0012]-[0013] and claim 14),
activating the attractive toxic sugar bait by adding a quantity of water to the attractive toxic sugar bait in the device (abstract, paragraphs [0010], [0013], [0017], & [0020] and claims 13 & 14); and 
placing the insecticide dispensing device in a vertical or substantially vertical orientation in an area where insects are present (paragraphs [0018] & [0020] and claims 8 & 14).  
Hirsch does not teach a cap removably coupled to the housing, the cap including: an upper surface including at least one sloped surface, and at least one aperture that extends from the outer surface to the inner surface and forms a pathway from the internal cavity out of the housing, the at least one aperture being located to allow the gaseous compound to exit the internal cavity and sized to allow a target insect to access the attractive toxic sugar bait, wherein the at least one aperture including at least one drain hole formed in the upper surface at a low point in the upper surface towards which the at least one sloped surface is inclined from a point of the upper surface higher than the low point.
However, Leier does teach a housing (10) including an outer surface (10) and an inner surface that defines an internal cavity (12); and 
a cap (30) removably coupled to the housing (paragraph [0025]), the cap including: 
an upper surface (30) including at least one sloped surface (37), and 
at least one aperture ((35) (39) & (40)) that extends from the outer surface to the inner surface and forms a pathway from the internal cavity out of the housing, the at least one aperture being located to allow the gaseous compound to exit the internal cavity and sized to allow a target insect to access the bait (paragraphs [0027]-[0028]), 
the at least one aperture including at least one drain hole (40) formed in the upper surface (fig. 3) at a low point in the upper surface towards which the at least one sloped surface is inclined from a point of the upper surface higher than the low point (fig. 3); and 
placing the insecticide dispensing device in a vertical or substantially vertical orientation in an area where insects are present (figs. 1-3 (11) & (90)).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of dispensing insecticide taught by Hirsch by utilizing a simple substitution of the dispensing device from Hirsch for the dispensing device taught by Leier in order to obtain the predictable result of optimizing the cost of manufacturing these devices while mitigating the disadvantages of conventional fly traps (Leier; paragraphs [0006]-[0007]). See MPEP 2143 I. (B) & (G).
For claim 16; The modification of Hirsch teaches all limitations as stated above.
Hirsch further teaches a method wherein the water has a temperature of at least about 70℉ (paragraphs [0010] & [0020] and claim 15).
For claim 17; The modification of Hirsch teaches all limitations as stated above.
Hirsch further teaches a method wherein the step of adding water to the attractive toxic sugar bait creates an attractive toxic sugar bait solution having the insecticide agent present in an
amount from about 0.05% by weight to about 5% by weight of the attractive toxic sugar bait solution (claim 16).
For claim 18; The modification of Hirsch teaches all limitations as stated above.
Hirsch further teaches a method further comprising leaving the insecticide dispensing device in place for a period of up to about 90 days (paragraph [0020] and claim 17).
For claim 19; The modification of Hirsch teaches all limitations as stated above.
Hirsch further teaches a method wherein the activating includes initiating a fermentation reaction that releases carbon dioxide (paragraph [0020] and claim 18).
For claim 20; The modification of Hirsch teaches all limitations as stated above.
Hirsch does teach the need to introduce water to the attractant toxic sugar bait (paragraph [0010] & [0020] and claims 14-16).
Hirsch does not at least one drain hole in an upper surface of the cap.
However, Leier does teach at least one drain hole (35) in the cap capable of receiving additional water (fig. 10 (82) and paragraph [0028]). Leier also teaches a second drain hole located in an upper surface of the cap (40), the examiner asserts the fact that if insects and gases can pass through the aperture (40) so, can water.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the method taught by Hirsch outlined thus far in this rejection to introduce the prior art element of adding additional water the device through said aperture in order to obtain the predictable result of activating the attractant toxic sugar bait and therefore the trap (Hirsch; paragraph [0010] & [0020] and claims 14-16). See MPEP 2143 I. (A) & (G).
For claim 21; The modification of Hirsch teaches all limitations as stated above.
Hirsch further teaches a method wherein the activating includes initiating a fermentation reaction that releases carbon dioxide (paragraphs [0010] & [0020] and claim 15).
For claim 22; The modification of Hirsch teaches all limitations as stated above.
Hirsch does teach the need to introduce water to the attractant toxic sugar bait (paragraph [0010] & [0020] and claims 14-16).
Hirsch does not at least one drain hole in an upper surface of the cap.
However, Leier does teach at least one aperture (35) in the cap capable of receiving additional water (fig. 10 (82) and paragraph [0028]). Leier also teaches a drain hole located in an upper surface of the cap (40), the examiner asserts the fact that if insects and gases can pass through the aperture (40) so, can water.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the method taught by Hirsch outlined thus far in this rejection to introduce the prior art element of adding additional water the device through said aperture in order to obtain the predictable result of activating the attractant toxic sugar bait and therefore the trap (Hirsch; paragraph [0010] & [0020] and claims 14-16). See MPEP 2143 I. (A) & (G).
For claim 23; The modification of Hirsch teaches all limitations as stated above.
Hirsch further teaches an insecticide dispensing device wherein the insecticide agent includes orthoboric acid in an amount from about 0.05% by weight to about 5% by weight (paragraph [0011] and claim 16).
For claim 24; Hirsch teaches all limitations as stated above.
Hirsch further teaches a method of claim 16 wherein the step of adding water to the attractive toxic sugar bait creates an attractive toxic sugar bait solution including orthoboric acid in an amount from about 0.05% by weight to about 5% by weight of the attractive toxic sugar bait solution (paragraphs [0010], [0011], & [0020] and claim 16).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                                                                                                                                                                            

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643